Title: From John Adams to François Adriaan Van der Kemp, 23 October 1816
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Oct. 23. 1816

Your Letter of the 16th. would occupy me for 12 months, when I know not that I have 12 days to live.
The Outlines of the Life I shall be happy to receive.
Basanistes is a Jeu d’Esprit. There is nothing new in it. It is only like viewing Boston Harbour from Weymouth great Hill by a Man who had often Seen it from Bacon Hill.
The Same “Analysis of Investigation,” might be applied to prove that each of the 12 Apostles was a God; and that the 70, were all Gods.
And that all the Popes Cardinals, Arch Bishops Bishops and Priests from St Peter down to Parson Thayer who lately died in Kentucky, were all Gods.
And that all the Emperors, and Kings who have been anointed with holy Oil, are or were Gods.
For God the Second Sent God the third into his Apostles and the 70: They Sent him in uninterupted Succession down to all the Priests to this 23d. Oct. 16. And they Sent him into all the Monarcks, Emperors and Kings down to the late Congress of Their High Mightinesses at Vienna. How can Napoleon himself be excluded from this Mutitudinicity of Divinities? For He has been acknowledged by the Holy Ghost in the Pope.
If I understand the Doctrine, It is, that if God the first Second or third or all three together are united with or in a Man, the whole Animal becomes a God and his Mother is The Mother of God and his Grand Mother, The Grand Mother of God.
It grivs me: It Shocks me to write in this Style upon a Subject the most adorable that any finite Intelligence can contemplate or embrace: but if ever Mankind are to be superiour to the Brutes, Sacerdotal Impostures must be exposed.
I must passe over Rienzi, Danini and Villani, each of which would cost me a day, and a Sheet of Paper, and alight upon Francesco de Stabili of Ascoli, The Astrologer, who was burned for Subjecting or Submitting Jesus Christ to the Empire of the Stars.
There is a Monsieur Du Puis, a very modern Author who deserves, ten thousand times more, than Cecco did to be burned, for the Same cause. This Man has printed Ten or a dozen huge Volumes Sur “L’origine de tous les Cultes” besides a Volume of Plato. Priestly Says, He is an Atheist. This I cannot Say and Priestly had no right to Say it. Priestly Says, the Work is the Ne plus ultra of Infidelity. This may be true; but I cannot say it. Infidelity may go farther still for what I know.
But this I can Say, I believe this Work contains ten times more Learning than Priestly ever possessed. It is the most learned Production of modern times. What Motive could urge a Man to Spend 16 years in collecting Such a Mass? It has no Effect on my Mind, in deminishing my Affection for Christianity. It only encourages my hopes that the Corruptions which have crept into it, from foreign Superstitions, ancient and modern, will, one day, be Seperated from it. And that Despots and Priests will not be allowed to make of it, what they please.
This Work was first printed in the 3d. Year of he Republick, i.e as I Suppose in 1796. It is Scarcely 20 Years old.
If you can give me any Information concerning this Writer you will much oblige me. I know nothing and can learn nothing of him, but his Work; which deserves more Attention Study and Answers from the Orthodox, Catholicks or Protestants; than all the Writings of Voltaire, Gibbon and Hume. You will never See a Review of it in the Edinburgh or Quarly Journals.
John Adams